         Case
         Case2:20-ap-01001-ER
              2:20-ap-01001-ER Doc
                               Doc11
                                   3 Filed
                                      Filed01/06/20
                                            01/15/20 Entered
                                                      Entered01/06/20
                                                               01/15/2016:56:08
                                                                        18:47:39 Desc
                                                                                 Desc
                               Main
                                 AP-Summons
                                    Document PagePage11ofof417


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Samuel R Maizel
Dentons US LLP
601 South Figueroa Street
Suite 2500
Los Angeles, CA 90017
213−892−2910




Plaintiff or Attorney for Plaintiff

                                       UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA − LOS ANGELES
In re:

                                                                              CASE NO.:    2:18−bk−20151−ER

Verity Health System of California, Inc.                                      CHAPTER:     11


                                                                              ADVERSARY NUMBER:         2:20−ap−01001−ER
                                                               Debtor(s).

VERITY HEALTH SYSTEM OF CALIFORNIA, INC., a
California nonprofit public benefit corporation

(See Attachment A for names of additional plaintiffs)
                                                               Plaintiff(s)       SUMMONS AND NOTICE OF STATUS
                               Versus                                               CONFERENCE IN ADVERSARY
Kali P. Chaudhuri, M.D., an individual                                               PROCEEDING [LBR 7004−1]
(See Attachment A for names of additional defendants)
                                                           Defendant(s)

TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
02/05/2020. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                April 14, 2020
             Time:                10:00 AM
             Hearing Judge:       Ernest M. Robles
             Location:            255 E Temple St., Crtrm 1568, Los Angeles, CA 90012



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
      Case
      Case2:20-ap-01001-ER
           2:20-ap-01001-ER Doc
                            Doc11
                                3 Filed
                                   Filed01/06/20
                                         01/15/20 Entered
                                                   Entered01/06/20
                                                            01/15/2016:56:08
                                                                     18:47:39 Desc
                                                                              Desc
                            Main
                              AP-Summons
                                 Document PagePage22ofof417


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: January 6, 2020




                                                                                        By:        "s/" Lydia R. Lomeli
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
       Case
       Case2:20-ap-01001-ER
            2:20-ap-01001-ER Doc
                             Doc11
                                 3 Filed
                                    Filed01/06/20
                                          01/15/20 Entered
                                                    Entered01/06/20
                                                             01/15/2016:56:08
                                                                      18:47:39 Desc
                                                                               Desc
                             Main
                               AP-Summons
                                  Document PagePage33ofof417



                                                     ATTACHMENT A
                                              Names of plaintiffs and defendants



Plaintiff(s):                                                                Defendant(s):
VERITY HEALTH SYSTEM OF CALIFORNIA, INC., a                                  Kali P. Chaudhuri, M.D., an individual
California nonprofit public benefit corporation                              Strategic Global Management, Inc., a California corporation
ST. VINCENT MEDICAL CENTER, a California nonprofit public                    KPC Healthcare Holdings, Inc., a California Corporation
benefit corporation                                                          KPC Health Plan Holdings, Inc., a California Corporation
St Vincent Dialysis Center, Inc., a California nonprofit public              KPC Healthcare, Inc., a Nevada Corporation
benefit corporation                                                          KPC Global Management, LLC, a California Limited Liability
ST. FRANCIS MEDICAL CENTER, a California nonprofit public                    Company
benefit corporation                                                          Does 1 through 500
Seton Medical Center, a California nonprofit public benefit
corporation
Verity Holdings, LLC, a California limited liability company




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                             ATTACHMENT A
         Case 2:20-ap-01001-ER                 Doc 11 Filed 01/15/20 Entered 01/15/20 18:47:39                              Desc
                                               Main Document     Page 4 of 17


                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
601 South Figueroa Street, Suite 2500, Los Angeles, CA 90017.


A true and correct copy (1) of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN
ADVERSARY PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:
Adversary Proceeding Cover Sheet; Complaint for Breach of Contract, Promissory Fraud, and Tortious Breach of Contract
(Breach of Implied Covenant of Good Faith and Fair Dealing); Order Re Courtroom Procedures; Scheduling Order


will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 13, 2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
        Samuel R Maizel samuel.maizel@dentons.com,
         alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.
         howard@dentons.com;joan.mack@dentons.com;derry.kalve@dentons.com
        Tania M Moyron tania.moyron@dentons.com,
         chris.omeara@dentons.com;nick.koffroth@dentons.com;Sonia.martin@dentons.com;Isabella.hsu@dent
         ons.com;lee.whidden@dentons.com;Jacqueline.whipple@dentons.com
        United States Trustee (LA)            ustpregion16.la.ecf@usdoj.gov

                                                                                 0   Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) January 13, 2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                 IZI Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P.5 and/or controlling LBR, on (date) January 15, 2020 , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
USBC Central District of California
Hon. Ernest M. Robles
Edward R. Roybal Federal Building and US Courthouse
255 East Temple Street, Suite 1560
Los Angeles, CA 90012
          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2016                                                       Page 3                               F 7004-1.SUMMONS.ADV.PROC
         Case 2:20-ap-01001-ER                 Doc 11 Filed 01/15/20 Entered 01/15/20 18:47:39                              Desc
                                               Main Document     Page 5 of 17


                                                                                 0   Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

January 15, 2020             Christina O’Meara                                         /s/Christina O’Meara
 Date                        Printed Name                                               Signature




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2016                                                       Page 3                               F 7004-1.SUMMONS.ADV.PROC
         Case 2:20-ap-01001-ER                 Doc 11 Filed 01/15/20 Entered 01/15/20 18:47:39                              Desc
                                               Main Document     Page 6 of 17


2. SERVED BY UNITED STATES MAIL - CERTIFIED

Gary E. Klausner
Strategic Global Management, Inc.
c/o Levene, Neale, Bender, Yoo & Brill
10250 Constellation Blvd.
Suite 1700
Los Angeles, CA 90067

Chief Executive Officer
KPC Healthcare Holdings, Inc.
9 KPC Pkwy, Suite 301
Corona, CA 92879

William E. Thomas
KPC Health Plan Holdings, Inc.
9 KPC Parkway, Suite 301
Corona, CA 92509

Chief Executive Officer
KPC Health Plan Holdings, Inc.
9 KPC Parkway, Suite 301
Corona, CA 92879

Corporation Service Company
KPC Healthcare, Inc.
112 North Curry Street
Carson City, NV 89703

KPC Healthcare Holdings, Inc.
ATTN: Corporation Service Co. DBA CSC-Lawyers Incorporating Service
2710 Gateway Oaks Drive
Suite 150N
Sacramento, CA 95833

Chief Executive Officer
KPC Healthcare, Inc.
1301 North Tustin Avenue
Santa Ana, CA 92705

KPC Global Management, LLC
ATTN: Corporation Service Company DBA CSC-Lawyers Incorporating Service
2710 Gateway Oaks Drive
Suite 150N
Sacramento, CA 95833

Managing Member
KPC Global Management, LLC
890 W. Stetson Ave., Suite B
Hemet, CA 92543

Kali P. Chaudhuri, MD                                              Kali P. Chaudhuri, MD
9 KPC Pkwy, Suite 301                                              42830 Chaudhuri Circle
Corona, CA 92879                                                   Hemet, CA 92544




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2016                                                       Page 3                               F 7004-1.SUMMONS.ADV.PROC
Case 2:20-ap-01001-ER   Doc 11 Filed 01/15/20 Entered 01/15/20 18:47:39                                Desc
                        Main Document     Page 7 of 17




                               U.S. Postal Service°
                               CERTIFIED MAIL'RECEIPT
                               Domestic Mail Only

                                          9414 7266 1104 i1jf1 0281 20
                              Certilied Mail Fee                $    2.80
                              Return Receipt (Hardcopy)         $
                              Return Receipt (Electronic)       $
                                                                            r=k
                                                                            zs            --
                              Certified Mail Restricted Delivery $              up. I
                                                                                               Here
                              Postage                                                   9 .        1
                                                                                                 10:
                              iolal P tarp atul Fees
                                      Errt-t
                                      o:             lausi
                               yen
                                    strategic Global Management, Inc.
                                    cJcr Levene, Neale, Bender; Yoo & Br
                                    10250 Constellation Blvd
                                    Suite 1700
                                    Los Angeles, CA 90067
                                                                     ormat on

                                                   II
                             PS Form 3800, Facsimile, July 2015
Case 2:20-ap-01001-ER   Doc 11 Filed 01/15/20 Entered 01/15/20 18:47:39                 Desc
                        Main Document     Page 8 of 17




                                    U.S. Postal Service®
                                    CERTIFIED MAIL" RECEIPT Page I
                                    Domestic Mail Only

                                 omPITIRIFRAIRREIRMImm
                                                                         3 50
                                  Certified Mail Fee
                                                                         2.80
                                  Return Receipt (Hardcopy)
                                                                    $
                                  Return Receipt (Electronic)
                                                                    $

                                  Certilied Mail Restricted Delivery $              g

                                 Postage
                                                                                U   /
                                 Total Postage and Fees
                                  senc tler [AeLutive OfftLer
                                       KPC Healthcare Holdings, Inc-
                                       9 KPC Pkwy, Suite 301
                                       Corona, CA 92879
                                       Ins

                                                       flt-014r42R4ormat on
                                                                  11 11111111
                                PS Form 3800, Facsimile, July 2015
Case 2:20-ap-01001-ER     Doc 11 Filed 01/15/20 Entered 01/15/20 18:47:39           Desc
                          Main Document     Page 9 of 17




                        U.S. Postal Service®
                        CERTIFIED MAII2RECEIPT
                        Domestic Mail Only
                                                USPS'• ARTICLE NUMBER
                                                                        I       -



                        Certified Mail Fee               $     '7,80

                        Return Receipt (Hardcopy)        $

                        Return Receipt (Electronic)      $

                        Certified Mail Restricted Delivery $

                        Postage

                        Total P       e and Fps L _ $                       ;
                         sen          ia, ri    ,-rrytms--------
                                     'C Hea Plan Holdings, Inc.
                                              lth
                                  9 KPC Parkway, Suite 301
                                  Corona, CA 92509
                                  US




                                  111111111
                          PS Form 3800, Facsimile, July 2015
Case 2:20-ap-01001-ER   Doc 11 Filed 01/15/20 Entered 01/15/20 18:47:39       Desc
                        Main Document    Page 10 of 17




                               U.S. Postal Service°
                               CERTIFIED MAIL°RECEIPT
                               Domestic Mail Only
                                                       USPS° ARTICLE NUMBER
                                                                         I
                                                                   3 ca
                              CeHiller! Mail Fee                   2.80
                              Return Receipt (Hardcopy)
                              Return Receipt (Electronic)
                              Cortina Mail Restricted Delivery $
                              Postage

                              Total Postage and Fees
                               Sen            EMut   ficu,
                                    K C Health Plan Holdings, Inc
                                    9 KPC Parkway, Suite 301
                                    Corona, CA 92879
                                    us
                                    I 801D, 25-C*09M 2MfoFmat on

                                    11111 ui 01111
                                               111111111
                                                     11111
                              PS Form 3800, Facsimile, July 2015
Case 2:20-ap-01001-ER   Doc 11 Filed 01/15/20 Entered 01/15/20 18:47:39                                     Desc
                        Main Document    Page 11 of 17




                                     U.S. Postal Service®
                                     CERTIFIED MAIL® RECE
                                     Domestic Mail Only   IP                                 T
                                                               USPS'r• ARTICLE NUMB
                                                                                    ER
                                                                -- ' • I g            :1
                                                                            350
                                   Certified Mail Fee
                                                                            2.80
                                   Return Receipt (Hardcopy)
                                                                    $
                                  Return Receipt (Electronic)
                                                                     $                    AN 13 2020
                                  Certified Mail Restricted Delivery $                           Postmark
                                                                                    \ -41**\__    He—
                                  Postage
                                  Total Pgtage and Fees ,..,
                                   Sen n           t                       r,atiy
                                          t Healthcare, Inc
                                       112 North. Curry Street
                                       Carson City, NV 89703
                                       US




                                         il                              III 1111
                                PS Form 3800, Facsimile,
                                                           July 2015
Case 2:20-ap-01001-ER   Doc 11 Filed 01/15/20 Entered 01/15/20 18:47:39               Desc
                        Main Document    Page 12 of 17




                              U.S. Postal Service°
                              CERTIFIED MAIL° RECEIPT
                              Domestic Mail Only
                                                       USPS' ARTICLE NUMBER
                                          9414 7266 9904 3
                              Certified Mail Fee                     2.80
                              Return Receipt (Hardcopy)        $

                              Datum Receipt (Electronic)        $
                              Certified Mail Restricted Delivery $

                              Postage                           $
                              Totalagr8a Woos
                                          *h- af. ti•le•afe--4efti•iftgs7-i•ne..-
                               Sen    •
                                        N: Corporation Service Co, DBA
                                     CSC-Lawyers incorporating Service
                                     2710 Gateway Oaks Drive
                                     Suite 150N
                                     Sacramento, CA 95833

                              il —                      aef4a7444°rniaticm

                                        111111101011111 11 11 111 11    11 11 11111




                                PS Form 3800, Facsimile, July 2015
Case 2:20-ap-01001-ER   Doc 11 Filed 01/15/20 Entered 01/15/20 18:47:39                      Desc
                        Main Document    Page 13 of 17




                                     U.S. Postal Service°
                                     CERTIFIED MAIL° RECEIP                             -$
                                    Domestic Mail Only
                                                             USPS`® ARTICLE NUMBER
                                                9414 7266 — 04 2111 0380 69
                                                                            cn
                                   Certified Mail Fee
                                                                          2.80
                                   Return Receipt (Hardcopy)

                                   Return Receipt (Electronic)       $
                                                                                 O
                                   Certified Mail Restricted Delivery $

                                   Postage
                                                                     $
                                  Total Postage and Fees
                                   Seri
                                        KPC Healthcare, Inc
                                        1301 North Tustin Avenue
                                        Santa Ana, GA 92705
                                        ins


                                                                          ElIIII uiiI
                                   S Form 3000, Facsimile, July 2015
Case 2:20-ap-01001-ER   Doc 11 Filed 01/15/20 Entered 01/15/20 18:47:39                                     Desc
                        Main Document    Page 14 of 17




                                U.S. Postal Service°                                                  I o
                                CERTIFIED MAIL° RECEIPT
                                Domestic Mail Only
                                                        USPS ARTICLE NUMBER
                                                          _  ' 1'          -1

                              Cellilied Mad Fee                          2_80         5 AN G44740,.
                              Return Receipt (Hardopy)

                              Return Receipt (Erectrunte)                                             -P•
                                                                                Ln;       • •
                              Certified Mall Restricted Delivery $              o'
                              Postage
                                                                                         usts--/
                              Iola! Postage and Fees
                               Sen         lubul—Marag
                                    ATTN: Corporation Service Company
                                    DBA CSC-Lawyers Incorporating Ser
                                    2710 Gateway Oaks Drive
                                    Suite 150N
                                    Sacramento, CA 95833


                                        iri11111111
                                                                          ormatron


                                    111111111111      II 1111
                                              11111110111
                                                   11111111
                             ;PS Font 3E100; Facst 11o; J.L.4y 20,15 _
Case 2:20-ap-01001-ER   Doc 11 Filed 01/15/20 Entered 01/15/20 18:47:39                  Desc
                        Main Document    Page 15 of 17




                                   U.S. Postal Ser
                                   CERTIFIED MAvi   ce®
                                                   IL
                                   Domestic M         DRECEIPT
                                                        ail Only
                                                               USPV ARTICLE NU
                                             9414 7266 "04                    MBER
                                                                          (1,1 0381 45
                                 Certified Mail Fee

                                Return Receipt (Hardcopy
                                                           )
                                Return Receipt (Electron
                                                         ic)
                                Certified Mail Restricte De
                                                        d livery $
                               Postage
                                                                 $
                               Total PO !age and Fees
                                Sent •
                                      C Global Managemen
                                   890 W. Stetson Ave.     t, LLC
                                                       , Suite B
                                   Hemet, CA 92543
                                   US


                                                                       annation


                                                                             1
                            PS Form.3800, Facsi
                                                 mile, July 2015
Case 2:20-ap-01001-ER   Doc 11 Filed 01/15/20 Entered 01/15/20 18:47:39                   Desc
                        Main Document    Page 16 of 17




                                   U.S. Postal Service®
                                   CERTIFIED MAIL° RECEIPT
                                   Domestic Mail Only
                                                            USPS'''' ARTICLE NUMBER
                                              9414 7266 9904               11 0380 38

                                   Certified Mail Fee               $     2.80
                                   Return Receipt (Hardcopy)

                                   Return Receipt (Electronic)                   o? JAN
                                   Certified Mail Restricted Delivery $

                                   Postage                           $

                                   Total Po ta &and Fees             S
                                    Se
                                                  . ettatAhttfi, ma
                                               0-----
                                           a i P. Chauclhuri, MD
                                          9 KPC Pkwy, Suite 301
                                          Corona, CA 9.2879
                                          US

                                                                            ormation


                                         is 111111 1111111111111
                                     PS Form 3800, Facsimile, July 2015
Case 2:20-ap-01001-ER   Doc 11 Filed 01/15/20 Entered 01/15/20 18:47:39                               Desc
                        Main Document    Page 17 of 17




                                U.S. Postal Service°
                                CERTIFIED MAIL" RECEIPT
                                Domestic Mail Only
                                                         USPS® ARTICLE NUMBER
                                            9414 7266            99b4          0 361
                               Certified Mail Fee                                    \pS AA/
                                                                        2.80
                               Return Receipt (Hardcopy)         $

                                Retain Receipt (Electronic)       $
                                                                                    JAN 13 2020
                                                                                       Postmark
                                                                                                \"9
                                Certified Mail Restricted Delivery $                    Here
                                                                                         USFS
                                Postage

                                Total Posiage and Fees
                                 seni g i P. Cfratrchuri: MD
                                       Kali R Chaudhuri, MD
                                       42830 Chaudhuri Circle
                                       Hemet, CA 92544
                                       us

                                                                         ormat on


                                                                   111111
                                             _OLFEA slmjle, July 2015
